EXHIBIT 10.2

THIRD AMENDMENT TO THREE YEAR CREDIT AGREEMENT

This Third Amendment to Three Year Credit Agreement (the “Amendment”), dated as
of February 28, 2008, is between (i) FactSet Research Systems, Inc. (the
“Borrower”), and (ii) JPMorgan Chase Bank, N.A., formerly known as The Chase
Manhattan Bank (the “Bank”).

WHEREAS, the Borrower and the Bank are parties to a Three Year Credit Agreement
dated as of November 20, 1998, as amended (the “Credit Agreement”); and

WHEREAS, the Bank and the Borrower desire to amend the Credit Agreement to
extend the Maturity Date.

NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, receipt of which is acknowledged, it is hereby
agreed as follows:

Section 1. Definitions. Terms used but not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Credit Agreement.

Section 2. Amendment to Section 1.01. The definition of the term Maturity Date,
in Section 1.01 of the Credit Agreement, is hereby amended to read in its
entirety as follows:

“Maturity Date” means March 31, 2011.

Section 3. Representations. The Borrower hereby represents and warrants to the
Bank that: (i) the representations and warranties set forth in Article III of
the Credit Agreement are true and correct in all material respects with the same
effect as if made on the date hereof, except to the extent such representations
and warranties relate to an earlier date; (ii) before and after giving effect to
this Amendment, no Event of Default or Default has occurred and is continuing;
and (iii) the making and performance by the Borrower of this Amendment have been
duly authorized by all necessary corporate action.

Section 4. Conditions. The amendment set forth in Section 2 above shall become
effective on the date first above written provided that the Bank shall have
received a counterpart of this Amendment duly executed and delivered by the
Borrower.

Section 5. Miscellaneous. Except as specifically amended hereby, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof as in existence on the date hereof. After the date hereof,
any reference to “this Agreement”, “herein”, “hereunder” and similar terms
referring to the Credit Agreement shall be deemed to refer to the Credit
Agreement as amended hereby. This Amendment (i) shall become effective as of the
date first above written, (ii) shall be governed by and construed in accordance
with the laws of the State of New York, and (iii) may be executed in counterpart
(and by different parties hereto on different counterparts), each of which when
taken together shall constitute a single contract. Should any terms or
provisions of the Credit Agreement conflict with the terms and provisions
contained in this Amendment, the terms and provisions of this Amendment shall
prevail.

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

 

FACTSET RESEARCH SYSTEMS, INC.     JPMORGAN CHASE BANK, N.A. By:  

/s/ PETER G. WALSH

    By:  

/s/ KENNETH COONS

Its:   CHIEF FINANCIAL OFFICER     Its:   ASSISTANT VICE PRESIDENT